Exhibit 10.1 SECURITIES PURCHASE AGREEMENT This SECURITIES PURCHASE AGREEMENT (this “Agreement”) dated as of October 2, 2015 is made by and among Delphax Technologies Inc., a Minnesota corporation (“Delphax”), Delphax Technologies Canada Limited, an Ontario corporation (“Delphax Canada”) and Air T, Inc., a Delaware corporation (“Air T”). Recitals: A.Delphax desires to sell, and Air T desires to purchase from Delphax, upon the terms and conditions stated in this Agreement, (i) a 90-Day Senior Subordinated Promissory Note issued by Delphax Canada in the form attached as Exhibit A-1 having an initial principal amount of US$500,000 (as amended, modified, restated, supplemented, extended or renewed from time to time, the “90-Day Senior Subordinated Note”) and guaranteed by Delphax pursuant to a Parent Guaranty in the form attached as Exhibit B (as amended, modified, restated or supplemented from time to time, the “Guaranty”), (ii) a Five-Year Senior Subordinated Promissory Note issued by Delphax Canada in the form attached as Exhibit A-2 having an initial principal amount of US$2,500,000 (as amended, modified, restated, supplemented, extended or renewed from time to time, the “Five-Year Senior Subordinated Note” and, together with the 90-Day Senior Subordinated Note, the “Senior Subordinated Notes”) and guaranteed by Delphax pursuant to the Parent Guaranty, (iii) 43,000 shares (the “Shares”) of Delphax’s Series B Preferred Stock, par value $0.10 per share, (the “Series B Preferred Stock”) created by means of a Certificate of Designation in the form attached as Exhibit C (the “Certificate of Designation”), and (iv) a Stock Purchase Warrant issued by Delphax in the form attached as Exhibit D (as amended, modified, restated or supplemented from time to time, the “Warrant”). The Senior Subordinated Notes, the Shares and the Warrant are collectively referred to as the “Securities”. B.The Senior Subordinated Notes will be secured by a security interest in substantially all of the assets of Delphax Canada pursuant to the Canadian General Security Agreement in the form attached as Exhibit E (as amended, modified, restated or supplemented from time to time, the “Canadian Security Agreement”), and the Guaranty will be secured by a security interest in substantially all of the assets of Delphax pursuant to a U.S. Security Agreement in the form attached as Exhibit F (as amended, modified, restated or supplemented from time to time, the “U.S. Security Agreement”) and a Pledge Agreement in the form attached as Exhibit G (as amended, modified, restated or supplemented from time to time, the “Pledge Agreement”). C.Capitalized terms used herein and not otherwise defined have the meanings given them in ArticleXI hereof. In consideration of the premises and the mutual covenants contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereby agree as follows: ARTICLE I PURCHASE AND SALE OF SECURITIES Purchase and Sale of Securities . (a)Upon execution and delivery of this Agreement by all parties hereto, on the date hereof, subject to the terms of this Agreement, Delphax Canada will issue and sell to Air T, and Air T shall purchase, the 90-Day Senior Subordinated Note. (b)At the Closing, subject to the terms of this Agreement and the satisfaction or waiver of the conditions set forth in Articles VII and VIII hereof, (i) Delphax shall issue and sell to Air T, and Air T shall purchase, the Shares and the Warrant, and (ii) Delphax Canada will issue and sell to Air T, and Air T shall purchase, the Five-Year Senior Subordinated Note. Payment and Delivery . (a)On the date hereof, (i)Air T shall pay the sum of US$500,000 as the purchase price of the 90-Day Senior Subordinated Note to Delphax Canada by wire transfer of immediately available funds in accordance with Delphax Canada’s written wire instructions, and (ii)Delphax and Delphax Canada shall execute and deliver the Security Documents. (b)At the Closing, (i) Air T shall pay the sum of US$2,500,000 as the purchase price of the Five-Year Senior Subordinated Note as follows: (A) an amount equal to the outstanding principal amount of the 90-Day Senior Subordinated Note, together with all accrued and unpaid interest thereon, shall be retained by Air T and applied in satisfaction in full of the 90-Day Senior Subordinated Note, (B) up to US $2,500,000 (less any amounts applied as set forth in clause (A) above) shall be paid directly to MB Financial pursuant to written instructions provided by Delphax Canada to Air T to repay outstanding principal, interest and other obligations owing to MB Financial under the Senior Credit Agreement and (C) any remaining amount shall be paid to Delphax Canada by wire transfer of immediately available funds in accordance with Delphax Canada’s written wire instructions, (ii) Air T shall pay Delphax the sum of $1,050,000 as the purchase price of the Shares and the Warrant, and (iii) Delphax and Delphax Canada shall execute and deliver any amendments, amendments and restatements or confirmations of, or other supplements to, the Security Documents as may be required by Air T in connection with the transactions at the Closing. Delphax and Delphax Canada will deliver the Securities (which for the Shares shall be an uncertificated book entry with the Delphax transfer agent) to Air T against delivery of the purchase prices as described above. Closing . Subject to the satisfaction or waiver of the applicable conditions set forth in Articles VII and VIII hereof, the Closing will take place on the date (the “Closing Date”) of the Stockholders Meeting (as defined below) promptly following the approval by Delphax shareholders of (i) this Agreement and the proposed transactions hereunder, and (ii) an amendment of Delphax’s Bylaws providing that the Minnesota Control Share Acquisition Act does not apply to, or govern in any manner, Delphax and its stockholders. The Closing will be held at the offices of Lindquist & Vennum LLP, or at such other place as the parties agree. 2 Voting Agreement, Officer Waivers, Subordination Agreement and Other Deliverables . Concurrently herewith, and as an essential inducement for Air T’s entering into this Agreement, (i) Delphax is entering into a Voting Agreement with Fred Brenner in substantially the form of the attached Exhibit H (the “Voting Agreement”), (ii) each officer or employee of Delphax having as a part of the terms of his employment the right to receive severance in connection with a change in control of Delphax shall have executed and delivered a waiver, effective from and after the Closing, as to this Agreement, the issuance of the Securities or the exercise of the Warrant not constituting a change in control, (iii) Delphax, Delphax Canada, Air T and MB Financial shall have entered into a Subordination Agreement (the “Subordination Agreement”) containing terms reasonably acceptable to Air T, and MB Financial shall have consented to the transactions contemplated by this Agreement and the other Transaction Documents to the extent required by the terms of the Senior Debt, (iv)the Master Facilities Agreement with Faunus Group International, Inc. and all ancillary documents shall have been terminated, all amounts owing thereunder shall have been paid and satisfied in full and all liens and security interests related thereto shall have been released (including, without limitation, liens and security interests granted by Delphax and Delphax Canada), and Air T shall have received evidence thereof reasonably satisfactory to it, (v) Air T shall have received a certificate or certificates dated as of the date hereof certifying as to Delphax’ Articles of Incorporation and By-laws, Delphax Canada’s charter documents, the Board of Directors’ resolutions relating to the transactions contemplated hereby and the incumbency and signatures of each of the officers of Delphax and Delphax Canada who may execute on behalf of Delphax and Delphax Canada any document delivered concurrently herewith, and (vi) Delphax shall have delivered to Air T a certificate of existence or of good standing of each of Delphax and Delphax Canada, dated as of a date not more than 5 Business Days prior to the date hereof, from the jurisdiction of its incorporation. Management Equity Program . At the Closing Delphax will issue the stock options being awarded under the Management Equity Program to the individuals and in individual amounts reasonably acceptable to Air T. ARTICLE II REPRESENTATIONS AND WARRANTIES OF AIR-T Air T represents and warrants to Delphax and to Delphax Canada that, as of the date of this Agreement and the Closing Date: Organization and Qualification . Air T is duly incorporated, validly existing and in good standing under the laws of the jurisdiction in which it is incorporated, with full power and authority (corporate and other) to own, lease, use and operate its properties and to carry on its business as and where now owned, leased, used, operated and conducted. Authorization . Air T has all requisite corporate power and authority to enter into and to perform its obligations under this Agreement and the other Transaction Documents to which it is a party, to consummate the transactions contemplated hereby and thereby and to purchase the Securities in accordance with the terms hereof and thereof. The execution, delivery and performance by Air T of this Agreement and the other Transaction Documents to which it is a party, and the consummation of the transactions contemplated hereby and thereby (including without limitation the purchase of the Securities) have been duly authorized by Air T’s Board of Directors and no further consent or authorization of Air T, its Board of Directors, or its shareholders is required. 3 Investment Purpose . Air T is purchasing the Securities for its own account and not with a present view toward the sale or distribution thereof, except pursuant to sales registered or exempted from registration under the Securities Act. Accredited Investor Status . Air T is an “accredited investor” as defined in Rule 501(a) of Regulation D. Reliance on Exemptions . Air T understands that the Securities are being offered and sold to it in reliance upon specific exemptions from the registration requirements of United States federal and state securities laws and that Delphax and Delphax Canada are relying upon the truth and accuracy of, and Air T’s compliance with, the representations, warranties, agreements, acknowledgments and understandings of Air T set forth herein in order to determine the availability of such exemptions and the eligibility of Air T to acquire the Securities. Information . Air T and its advisors, if any, have been furnished with all materials relating to the business, finances and operations of Delphax and Delphax Canada, and materials relating to the offer and sale of the Securities, that have been requested by Air T or its advisors, if any. Air T and its advisors, if any, have been afforded the opportunity to ask questions of Delphax and Delphax Canada. Neither such inquiries nor any other due diligence investigation, nor the receipt of any information in connection with such inquiries or investigation, conducted by Air T or any of its advisors or representatives modify, amend or affect Air T’s right to rely on Delphax and Delphax Canada’s representations and warranties contained in ArticleIII below. Air T acknowledges and understands that its investment in the Securities involves a significant degree of risk. Governmental Review . Air T understands that no United States federal or state agency or any other government or governmental agency including, without limitation, the Ontario Securities Commission, has passed upon or made any recommendation or endorsement of the Securities or an investment therein. Transfer or Resale . Air T understands that the Securities have not been and are not being registered under the Securities Act or any applicable state securities laws and, consequently, Air T may have to bear the risk of owning the Securities for an indefinite period of time. Legends . Air T understands that the certificates representing the Securities will bear a restrictive legend in substantially the following form (and a stop-transfer order may be placed against transfer of the certificates for such Securities): THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES (COLLECTIVELY, THE “ACTS”). THE SECURITIES MAY NOT BE SOLD, DISTRIBUTED, OFFERED, PLEDGED, ENCUMBERED, ASSIGNED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE ACTS COVERING THE TRANSACTION OR AN EXEMPTION FROM REGISTRATION UNDER THE ACTS. 4 Authorization; Enforcement . This Agreement has been duly and validly authorized, executed and delivered on behalf of Air T and is a valid and binding agreement of Air T, enforceable in accordance with its terms, subject to the effect of any applicable bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the rights of creditors generally and the application of general principles of equity. Financing . Concurrently herewith, and as an essential inducement for Delphax and Delphax Canada entering into this Agreement, Air T has provided Delphax with reasonable assurance concerning the availability of financing to Air T to permit payment of the amounts provided for payment by Air T under this Agreement. ARTICLE III REPRESENTATIONS AND WARRANTIES OF DELPHAX Delphax and Delphax Canada each represents and warrants to Air T that as of the date of this Agreement and the Closing Date, except as stated in the Disclosure Letter that is delivered in connection with this Agreement: Organization and Qualification . Delphax and its Subsidiaries are duly incorporated, validly existing and in good standing under the laws of the jurisdictions in which they are incorporated, with full power and authority (corporate and other) to own, lease, use and operate their properties , if any, and to carry on their businesses as and where now owned, leased, used, operated and conducted. Delphax and its Subsidiaries are duly qualified to do business and is in good standing in every jurisdiction in which the nature of the business conducted by it makes such qualification necessary, except where the failure to be so qualified or in good standing would not have a Material Adverse Effect. Authorization; Enforcement . Delphax and Delphax Canada each has all requisite corporate power and authority to enter into and to perform its obligations under this Agreement and the other Transaction Documents, to consummate the transactions contemplated hereby and thereby and to issue the Securities being issued by it in accordance with the terms hereof and thereof. The execution, delivery and performance of this Agreement and the other Transaction Documents by Delphax and Delphax Canada and the consummation of the transactions contemplated hereby and thereby (including without limitation the issuance of the Securities, and the issuance and reservation for issuance of the Warrant Shares issuable in accordance with the terms of the Warrant) have been duly authorized by Delphax’s Board of Directors and no further consent or authorization of Delphax, its Board or Directors, or by Delphax Canada or its shareholders is required, except for the approval by Delphax’s shareholders of this Agreement and the transactions hereunder at the Closing. This Agreement has been duly executed and delivered by Delphax or Delphax Canada. This Agreement constitutes a legal, valid and binding obligation of Delphax and Delphax Canada, enforceable against Delphax or Delphax Canada or both, as the case may be, in accordance with their respective terms, except as may be limited by any applicable bankruptcy, insolvency, reorganization, or moratorium or similar laws affecting the rights of creditors generally and the application of general principles of equity. Subject to the Closing occurring as provided in this Agreement, the other Transaction Documents that are executed and delivered by Delphax or Delphax Canada at the Closing will then constitute legal, valid and binding obligations of Delphax or Delphax Canada, as the case may be, enforceable against Delphax or Delphax Canada, as the case may be, in accordance with their respective terms, except as may be limited by any applicable bankruptcy, insolvency, reorganization, or moratorium or similar laws affecting the rights of creditors generally and the application of general principles of equity. 5 Capitalization . As of the date hereof, the authorized capital stock of Delphax consists of (i) 50,000,000 shares of Common Stock, par value $.10 per share, of which 6,919,465 shares are issued and outstanding; 2,856,167 shares are reserved for issuance under the Option Plans; and no shares are reserved for issuance pursuant to any other securities (other than securities issued under the Option Plans) and (ii) 3,000,000 shares of preferred stock, par value $.10 per share, none of which are issued and outstanding. All of such outstanding shares of capital stock have been, or upon issuance will be, duly authorized, validly issued, fully paid and nonassessable. No shares of capital stock of Delphax, including the Warrant Shares, are subject to preemptive rights or any other similar rights of the other shareholders of Delphax or any liens or encumbrances imposed through the actions or failure to act of Delphax. Except for stock options granted under the Option Plans, and the transactions contemplated hereby, (i)there are no outstanding options, warrants, scrip, rights to subscribe for, puts, calls, rights of first refusal, agreements, understandings, claims or other commitments or rights of any character whatsoever relating to, or securities or rights convertible into, exercisable for, or exchangeable for any shares of capital stock of Delphax, or arrangements by which Delphax is or may become bound to issue additional shares of capital stock of Delphax; (ii)there are no agreements or arrangements under which Delphax is obligated to register the sale of any of its securities under the Securities Act ; and (iii)there are no anti-dilution or price adjustment provisions contained in any security issued by Delphax (or in any agreement providing rights to security holders) that will be triggered by the issuance of the Securities. Delphax has furnished to Air T true and correct copies of the terms of all securities convertible into or exercisable for Common Stock of Delphax and the material rights of the holders thereof in respect thereto. Delphax has delivered to Air T true and correct copies of Delphax’s Articles of Incorporation, as amended, and By-laws, each as in effect on the date of this Agreement . Issuance of Securities . The Securities have been duly authorized and, upon issuance in accordance with the terms of this Agreement, will be validly issued, fully paid and non-assessable, free from all taxes, liens, claims, encumbrances and charges with respect to the issuance thereof, will not be subject to preemptive rights or other similar rights of shareholders of Delphax , and will not impose personal liability on the holders thereof. The Warrant Shares have been duly authorized and reserved for issuance, and, upon exercise of the Warrant in accordance with the terms thereof, will be validly issued, fully paid and non-assessable, and free from all taxes, liens, claims and encumbrances and charges with respect to the issuance thereof and will not be subject to preemptive rights or other similar rights of shareholders of Delphax. 6 Outstanding Debt . Delphax and its Subsidiaries have no Indebtedness for Borrowed Money (as hereinafter defined), other than indebtedness under the Senior Credit Agreement. Neither Delphax nor any of its Subsidiaries is in default in the payment of the principal of or interest or premium on any such Indebtedness for Borrowed Money, and no event has occurred or is continuing under the provisions of any instrument, document or agreement evidencing or relating to any such Indebtedness for Borrowed Money which with the lapse of time or the giving of notice, or both, would constitute an event of default thereunder. Neither Delphax nor any of its Subsidiaries is a guarantor or indemnitor of any indebtedness of any other Person. No Conflicts; No Violation . (a)The execution, delivery and performance of this Agreement and the other Transaction Documents by Delphax and Delphax Canada, and the consummation by Delphax and Delphax Canada of the transactions contemplated hereby and thereby (including, without limitation, the issuance of the Securities and reservation for issuance of the Warrant Shares) do not and will not (i)conflict with or result in a violation of any provision of their Articles of Incorporation or By-laws or other charter documents , (ii)violate or conflict with, or result in a breach of any provision of, or constitute a default (or an event which with notice or lapse of time or both could become a default) under, or give to others any rights of termination, amendment (including without limitation, the triggering of any anti-dilution provision), acceleration or cancellation of, any agreement, indenture, patent, patent license, or instrument to which Delphax or any of its Subsidiaries is a party, or (iii)result in a violation of any federal, state or local law, rule, regulation, order, judgment or decree (including U.S. federal and state securities laws and regulations, and regulations applicable to Delphax or Delphax Canada or by which any property or asset of Delphax or Delphax Canada is bound or affected. (b)Neither Delphax or Delphax Canada is in violation or default in any material respect of its Articles of Incorporation, By-laws or other organizational documents. Neither Delphax or Delphax Canada is in breach or default in any material respect (and no event has occurred which with notice or lapse of time or both could put Delphax or Delphax Canada in default) under, and neither Delphax or Delphax Canada has taken any action or failed to take any action that (and no event has occurred which, without notice or lapse of time or both) would give to others any rights of termination, amendment, acceleration or cancellation of, any agreement, indenture or instrument to which Delphax or Delphax Canada is a party or by which any property or assets of Delphax or Delphax Canada is bound or affected. (c)Except as set forth in Section 3.6(c) of the Disclosure Letter, neither Delphax nor Delphax Canada is required to obtain any consent, approval, registration, qualification, authorization or order of, or make any filing or registration with, any court or any federal, state or local governmental agency or authority or any regulatory or self regulatory agency in order for it to execute, deliver or perform any of its obligations under this Agreement or the other Transaction Documents, in each case in accordance with the terms hereof or thereof, or to issue and sell the Securities in accordance with the terms hereof and to issue the Warrant Shares upon exercise of the Warrant. Except as set forth in Section 3.6(c) of the Disclosure Letter, all consents, authorizations, orders, filings and registrations which Delphax or Delphax Canada are required to obtain pursuant to the preceding sentence have been obtained or effected on or prior to the date hereof. 7 Financial Statements . Delphax has delivered to Air T the audited consolidated financial statements of Delphax and Subsidiaries as of September 30, 2013 and 2014 and for the fiscal years then ended, and the unaudited consolidated financial statements of Delphax and Subsidiaries as of August 31, 2015 (the “Latest Balance Sheet Date”) and for the eleven months then ended (collectively, the “Financial Statements”). Such Financial Statements have been prepared in accordance with GAAP, consistently applied, during the periods involved (except (i)as may be otherwise indicated in such financial statements or the notes thereto, or (ii)in the case of unaudited interim statements, to the extent they may not include footnotes or may be condensed or summary statements) and fairly present the financial position of Delphax and its Subsidiaries as of the dates thereof and the results of their operations and cash flows for the periods then ended. Except as set forth in the Financial Statements, Delphax and its Subsidiaries have no liabilities, contingent or otherwise, other than liabilities incurred in the ordinary course of business subsequent to the Latest Balance Sheet Date. Such liabilities incurred subsequent to the Latest Balance Sheet Date are not, in the aggregate, material to the financial condition or operating results of Delphax and its Subsidiaries. Absence of Certain Changes . Since the Latest Balance Sheet Date there has been no material adverse change in the assets, liabilities, business, properties, operations, financial condition, prospects or results of operations of Delphax and its Subsidiaries. Absence of Litigation . Except as set forth in Section 3.9 of the Disclosure Letter, there is no action, suit, claim, proceeding, arbitration, complaint, charge, inquiry or investigation before or by any court, public board, government agency, self-regulatory organization or body pending or, to the knowledge of Delphax, threatened against or affecting Delphax, any of its Subsidiaries, or any of their respective officers or directors acting as such that could, individually or in the aggregate, require the payment of more than $25,000 or impose any material order, restriction or injunction against Delphax or any of its Subsidiaries. There is no action, suit, proceeding or investigation by Delphax or any of its Subsidiaries pending or which Delphax or any of its Subsidiaries intends to initiate. Intellectual Property Rights . Delphax and its Subsidiaries own or possess the licenses or rights to use all patents, patent applications, patent rights, inventions, know-how, trade secrets, trademarks, trademark applications, service marks, service names, trade names and copyrights necessary to enable it to conduct their business as now operated and to sell the élan printing systems (and, to the best of Delphax’s knowledge, as otherwise presently contemplated to be operated in the future) (the “ Intellectual Property ”) without any conflict with, or infringement of, the rights of others . There is no claim or action or proceeding pending or, to Delphax’s knowledge, threatened that challenges the right of Delphax or any of its Subsidiaries with respect to any Intellectual Property. Except as set forth in Section 3.9 of the Disclosure Letter, since October 1, 2012, neither Delphax nor any Subsidiary has received any communications alleging that Delphax or any Subsidiary has violated, or by conducting its business, would violate any of the Intellectual Property rights or processes of any other Person. The current and intended products, services and processes of Delphax and its Subsidiaries (including élan printing systems) do not infringe on any Intellectual Property or other rights held by any person. Delphax are unaware of any facts or circumstances which might give rise to any of the foregoing. Delphax and its Subsidiaries have taken reasonable security measures to protect the secrecy, confidentiality and value of its Intellectual Property. 8 No Materially Adverse Contracts, Etc . Delphax and its Subsidiaries are not subject to any charter, corporate or other legal restriction, or any judgment, decree, order, rule or regulation which in the reasonable judgment of Delphax’s officers has or is expected in the future, individually or in the aggregate, to have a Material Adverse Effect. Delphax and its Subsidiaries are not a party to any contract or agreement which in the reasonable judgment of Delphax’ officers has or is expected to have a Material Adverse Effect. Tax Status . Delphax and its Subsidiaries have made or filed all federal, state and foreign income and all other tax returns, reports and declarations required by any jurisdiction to which they are subject (unless and only to the extent that Delphax has set aside on its books provisions reasonably adequate for the payment of all unpaid and unreported taxes) and have paid all taxes and other governmental assessments and charges that are material in amount and due and payable (whether shown or determined to be due on such returns, reports and declarations or otherwise), except those being contested in good faith, and has set aside on its books provisions reasonably adequate for the payment of all taxes for periods subsequent to the periods to which such returns, reports or declarations apply. There are no unpaid taxes in any material amount claimed to be due by the taxing authority of any jurisdiction, and Delphax knows of no basis for any such claim. Neither Delphax nor any of its Subsidiaries have executed a waiver with respect to the statute of limitations relating to the assessment or collection of any foreign, federal, state or local tax. Since October 1, 2012, except as set forth in Section 3.12 of the Disclosure Letter, Delphax has not received written notice that any tax returns of Delphax or any of its Subsidiaries is presently being audited by any taxing authority. There have been no examinations or audits of any tax returns or reports by any applicable federal, state, local or foreign governmental agency. Certain Transactions . Other than the stock options, employment agreements or the ownership of Common Stock, none of the officers, directors, or employees of Delphax or any of its Subsidiaries is presently a party to any transaction with Delphax or any of its Subsidiaries (other than for services as employees, officers and directors), including any contract, agreement or other arrangement providing for the furnishing of services to or by, providing for rental of real or personal property to or from, or otherwise requiring payments to or from any officer, director or employee or, to the knowledge of Delphax, any corporation, partnership, trust or other entity in which any officer, director, or employee has a substantial interest or is an officer, director, trustee or partner. Environmental Laws . Delphax and its Subsidiaries (i) are in compliance in all material respects with all applicable foreign federal, state, provincial and local laws and regulations relating to the protection of human health and safety, the environment or hazardous or toxic substances or wastes, pollutants or contaminants ( “Environmental Laws”), (ii) have received all material permits, licenses or other approvals required of them under applicable Environmental Laws to conduct its business and (iii) are in compliance in all material respects with all terms and conditions of any such permit, license or approval. Disclosure . No information relating to or concerning Delphax or any of its Subsidiaries set forth in this Agreement contains any untrue statement of a material fact or omits to state any material fact necessary in order to make the statements made herein, in light of the circumstances under which they were made, not misleading. 9 No Integrated Offering . Neither Delphax nor Delphax Canada, nor any of their respective affiliates, nor any person acting on its or their behalf, has directly or indirectly made any offers or sales in any security or solicited any offers to buy any security under circumstances that would require registration under the Securities Act of the issuance of the Securities to Air T. The issuance of the Securities to Air T will not be integrated with any other issuance of securities of Delphax (past, current or future) for purposes of the Securities Act. Brokers . Except for amounts payable by Delphax to Aethlon Capital LLC, neither Delphax nor Delphax Canada has taken no action which would give rise to any claim by any person for brokerage commissions, finder’s fees or similar payments relating to this Agreement or the transactions contemplated hereby. Permits; Compliance . Delphax and its Subsidiaries are in possession of all material franchises, grants, authorizations, licenses, permits, easements, variances, exemptions, consents, certificates, approvals and orders necessary to own, lease and operate their respective properties and to carry on their respective business as now being conducted (collectively, the “Permits”), and there is no action pending or, to the knowledge of Delphax, threatened regarding suspension or cancellation of any of Permits. Delphax and its Subsidiaries are not in material conflict with, or in material default or violation of, any of Permits. Delphax and its Subsidiaries are, and since October 1, 2012 have been, in compliance in all material respects with all federal, state or local laws, rules, regulations, orders, judgments or decrees. Title to Property . Delphax and its Subsidiaries have good and marketable title in fee simple to all real property and good and marketable title to all personal property owned by them which is material to the business of Delphax and its Subsidiaries, in each case subject to no liens, encumbrances or claims other than the security interest of MB Financial under the Senior Credit Agreement. Any real property and facilities held under lease by Delphax and its Subsidiaries are held by them under valid and enforceable leases. Insurance . Delphax and its Subsidiaries are insured by insurers of recognized financial responsibility against such losses and risks and in such amounts as is prudent and customary in the businesses in which Delphax and its Subsidiaries are engaged. Delphax and its Subsidiaries have no reason to believe that they will not be able to renew its existing insurance coverage as and when such coverage expires or to obtain similar coverage from similar insurers as may be necessary to continue its business at a reasonable cost compared to existing premiums being paid. Internal Accounting Controls . Delphax and its Subsidiaries maintain a system of internal accounting controls sufficient, in the judgment of Delphax’s Board of Directors, to provide reasonable assurance that (a)transactions are executed in accordance with management’s general or specific authorizations, (b)transactions are recorded as necessary to permit preparation of financial statements in conformity with generally accepted accounting principles and to maintain asset accountability, (c)access to assets is permitted only in accordance with management’s general or specific authorization , (d)the recorded accountability for assets is compared with the existing assets at reasonable intervals and appropriate action is taken with respect to any differences , and (e) financial reporting and the preparation of financial statements for external purposes in accordance with U.S. generally accepted accounting principles are reliable. 10 Employment Matters . Delphax and its Subsidiaries are in compliance in all material respects with all federal, state, local and foreign laws and regulations respecting employment and employment practices, terms and conditions of employment and wages and hours. There are no pending investigations involving Delphax or any of its Subsidiaries by the U.S. Department of Labor or any other governmental agency responsible for the enforcement of such federal, state, provincial, local or foreign laws and regulations. There is no unfair labor practice charge or complaint against Delphax or any of its Subsidiaries pending before the National Labor Relations Board or any strike, picketing, boycott, dispute, slowdown or stoppage pending or, threatened against or involving Delphax or any of its Subsidiaries. No representation question exists respecting the employees of Delphax or any of its Subsidiaries, and no collective bargaining agreement or modification thereof is currently being negotiated by Delphax or any of its Subsidiaries. No grievance or arbitration proceeding is currently pending under any expired or existing collective bargaining agreements of Delphax or any of its Subsidiaries. No material labor dispute with the employees of Delphax or any of its Subsidiaries exists or, to the knowledge of Delphax, is imminent. Neither Delphax nor any Subsidiary is delinquent in payments to any of its employees, consultants, or independent contractors for any wages, salaries, commissions, bonuses, or other direct compensation for any service performed for it to the date hereof or amounts required to be reimbursed to such employees, consultants or independent contractors. Except as set forth in Section 3.22 of the Disclosure Letter and for the Management Equity Program, the completion of the transactions contemplated by this Agreement will not entitle any employees, consultants or independent contractors of Delphax or any Subsidiary to receive any compensation (including cash payments, bonuses, equity grants or anything else of value). Investment Company Status . Delphax is not, and upon consummation of the sale of the Securities will not be, an “investment company,” a company controlled by an “investment company” or an “affiliated person” of, or “promoter” or “principal underwriter” for, an “investment company” as such terms are defined in the Investment Company Act of 1940, as amended. Offering Exempt . Assuming the accuracy of the representations and warranties of Air T contained in Article II hereof, the offer, sale and issuance of the Securities will be exempt from the registration requirements of the Securities Act and will be exempt from the registration, permit or qualification requirements of Minnesota state securities laws. 11 Application of Takeover Protections . Delphax, its Board of Directors and all necessary committees of its Board of Directors have taken all necessary action, if any, in order to render inapplicable any control share acquisition, business combination or other similar anti-takeover provision under the laws of the state of Minnesota which is or could become applicable to Air T as a result of the transactions contemplated by this Agreement, including, without limitation, the issuance of the Securities by Delphax and Air T’s ownership of the Securities. The foregoing actions include the (i) approval of the issuance of the Securities to Air T contemplated hereby by a committee of the Board of Directors of Delphax composed solely of “disinterested directors” who were not “subject to any direction or control by” such Board of Directors with respect to such committee’s consideration and approval of such issuance (as such terms are used in Section 302A.673 (Business Combinations) of the Minnesota Business Corporation Act), (ii) the Board of Directors of Delphax and a committee of the Board of Directors of Delphax composed solely of directors satisfying the requirements of clauses (1) through (4) of Subdivision 1 of Section 302A.671 (Control Share Acquisitions) of the Minnesota Business Corporation Act have recommended that the stockholders approve an amendment of Delphax’s Bylaws providing that the Minnesota Control Share Acquisition Act does not apply to, or govern in any manner, Delphax and its stockholders and that such bylaw provision may not be amended without the consent of Air T , and (iii) approval by a committee of the Board of Directors of Delphax composed solely of directors satisfying the requirements of clauses (1) through (4) of Subdivision 2 of Section 302A.675 (Takeover Offer; Fair Price) of the Minnesota Business Corporation Act of any and all acquisitions of shares of Common Stock by Air T, including any acquisition pursuant to any tender offer effected by Air T in compliance with the requirements of the condition set forth in Section 2 of the Warrant. Subsidiaries . Section 3.26 of the Disclosure Schedule sets forth all the Subsidiaries of Delphax, including (as to each, to the extent applicable) the number of shares of capital stock or other equity interests outstanding and the direct holder thereof. ARTICLE IV COVENANTS UNTIL CLOSING From and after execution and delivery of this Agreement until the Closing (or termination in accordance with Article X) of this Agreement: Reasonable Efforts . Each of the parties to this Agreement will use commercially reasonable efforts to satisfy in a timely fashion each of the conditions to be satisfied by it under ArticlesVII and VIII of this Agreement. Conduct of Business . Except as set forth in Disclosure Letter, between the date of this Agreement and the Closing Date, Delphax and its Subsidiaries will, unless otherwise consented to in writing by Air T: (a)conduct its business only in the ordinary course; (b)refrain from making any change in Delphax’s Articles of Incorporation or By-Laws or in the charter documents of any Subsidiary; (c)refrain from declaring, setting aside or paying any dividend or other distribution with respect to its capital stock, or making any direct or indirect redemption, purchase or other acquisition of its capital stock or any other securities, except for dividends paid by Subsidiaries to Delphax in the ordinary course of their business consistent with past practice; (d)except as may be required as a result of any change in law or in GAAP, refrain from changing any of the accounting or tax practices, principles or procedures used by Delphax or any Subsidiary; 12 (e)refrain from making any tax election and from settling or compromising any material federal, state, local or foreign tax liability or dispute; (f)refrain from authorizing for issuance, issuing, selling, granting, delivering, pledging or encumbering any shares of its capital stock or any other equity or voting security of Delphax or any Subsidiary, or any securities convertible into or exchangeable for any such shares of capital stock or other equity or voting security, except for issuances of stock pursuant to the outstanding options, refrain from authorizing for issuance, issuing, selling or granting or delivering any options, warrants, calls, commitments, subscriptions or rights to purchase or acquire any shares or securities from Delphax or any Subsidiary, and refrain from making any amendment or modification to any outstanding options, warrants, calls, commitments, shares or other securities of Delphax or any Subsidiary; (g)refrain from any sale or other transfer of the assets of Delphax or any Subsidiary, except in the ordinary course of business in a manner consistent with past practice; (h)refrain from reclassifying, combining, splitting, subdividing or redeeming, purchasing or otherwise acquiring directly or indirectly any of Delphax’s capital stock; (i)refrain from adopting a plan of complete or partial liquidation, dissolution, merger, consolidation, restructuring or recapitalization or other reorganization of Delphax or any Subsidiary; (j)refrain from making any material loan, advance or capital contribution to, or material investment in, any person or entity other than a Subsidiary in the ordinary course consistent with past practice; (k)except as required to conform to applicable law, refrain from entering into or making any change in its retirement plans and from amending or terminating any other existing benefit plan, or adopting any new benefit plan; (l)refrain from acquiring control or ownership of, or securities of or ownership interests in, any other corporation, association, joint venture, partnership, limited liability company, business trust or other business entity, or control or ownership of all or a substantial portion of the assets of the foregoing, and from entering into any agreement providing for any of the foregoing; (m)refrain from incurring any Indebtedness for Borrowed Money other than pursuant to the Senior Credit Agreement, or amending the Senior Credit Agreement or any documents related to the Senior Debt; (n)refrain merging or consolidating with any other entity, other than a merger of Delphax and a wholly owned subsidiary of Delphax, with Delphax as the surviving person. 13 Stockholders Meeting; Proxy Statement . Delphax shall call and hold a meeting of its stockholders (the “Stockholders Meeting”) as soon as reasonably practicable in order that its stockholders may consider and vote upon (i) a proposal to approve the issuance and sale to Air T of the Shares, the Warrant and the Five-Year Senior Subordinated Note pursuant to this Agreement, and (ii) a proposed amendment of Delphax’s Bylaws to provide that the Minnesota Control Share Acquisition Act will not apply to, or govern in any manner, Delphax and its stockholders. Delphax will prepare as promptly as possible proxy materials relating to the Stockholders Meeting and cause the proxy materials to be mailed to its stockholders. Air T agrees to provide Delphax with the information it reasonably requests that is necessary from Air T for inclusion in the proxy statement to the extent such information has been publicly disclosed by Air T. The Board of Directors of Delphax shall not withdraw or modify (or propose to withdraw or modify) and Delphax will include in the proxy statement, the recommendation of Delphax’s Board of Directors that the stockholders of Delphax vote in favor of (i) the approval and adoption of this Agreement and the transactions contemplated hereby, and (ii) the amendment of Delphax’s Bylaws to provide that the Minnesota Control Share Acquisition Act does not apply to, or govern in any manner, Delphax and its stockholders. Delphax shall solicit proxies and may, at its discretion, employ a proxy solicitation firm to assist in disseminating proxy materials, contacting stockholders to solicit proxies to vote in favor of the approval and adoption of this Agreement, and performing the services customarily performed by such firms in transactions of this type. At or prior to the Closing, Delphax shall deliver to Air T a certificate of Delphax’s Secretary setting forth the voting results from its Stockholders Meeting. Exclusivity . (a)For purposes of this Agreement, the term “Alternative Proposal” shall mean any proposal relating to any possible merger, consolidation, distribution, dividend, recapitalization, liquidation or business combination or any purchase, sale, transfer, encumbrance or disposition of all or any substantial portion of Delphax’s securities, claims, assets or operations, other than as contemplated by this Agreement. Delphax shall promptly advise Air T orally and in writing, and in no event later than forty-eight (48) hours after receipt, of any Alternative Proposal or of any proposal, or inquiry reasonably likely to result in a Alternative Proposal. (b)Following the execution and delivery of this Agreement, Delphax and any Subsidiary shall immediately cease, and shall cause its officers, directors, stockholders, investment bankers, agents and representatives to cease, any discussions or negotiations with any parties that may be ongoing with respect to an Alternative Proposal (other than the discussions and negotiations with Air T) and shall not, directly or indirectly, whether through its officers, directors, investment bankers, agents, representatives, or otherwise, (i) solicit or encourage the initiation of any inquiries, proposals or offers that constitute, or may be reasonably be expected to lead to, a Alternative Proposal, or (ii) engage in any discussions or negotiations with, or provide any non-public information to, any person or entity making, proposing to make or believed to be contemplating a Alternative Proposal to Delphax. Authorization from Others . Prior to the Closing Date, Delphax and Delphax Canada will each use its reasonable best efforts to obtain all authorizations, consents and permits of others required to permit the consummation by Delphax and Delphax Canada of the transactions contemplated by this Agreement. 14 Notice of Developments . Each party shall give prompt written notice to the other party of any material adverse development causing a breach of any of its own representations and warranties in Article II or Article III, as the case may be, or of the covenants in Section 4.2, and if applicable to Delphax or Delphax Canada it shall provide an update to the Disclosure Letter describing such development, provided, however, that disclosure pursuant to this Section 4.6 shall not be deemed to amend or supplement the original Disclosure Letter nor shall it prevent or cure any misrepresentation, breach of warranty, or breach of covenant for any purpose under this Agreement. Access to Records and Properties . Air T may, prior to the Closing Date, through its employees, agents and representatives, make or cause to be made a detailed review of the business and financial condition of Delphax and any Subsidiary and make or cause to be made such investigation as it deems necessary or advisable of the properties, assets, businesses, books and records of Delphax and any Subsidiary. Delphax agrees to assist Air T in conducting such review and investigation and will provide, and will cause its or their representatives and independent public accountants to provide, Air T and its employees, agents and representatives full access to, and complete information concerning, all aspects of the businesses of Delphax and any Subsidiary, including their respective books, records (including tax returns filed or in preparation), projections, personnel and premises, and any documents (including any documents filed on a confidential basis) included in any report filed with any governmental agency. Air T shall use reasonable efforts to minimize any disruption to the business of Delphax and any Subsidiary. ARTICLE V COMPOSITION OF BOARD OF DIRECTORS Expansion of Board at Closing . If at the Stockholder Meeting (A) this Agreement and the proposed transactions hereunder, and (B) the amendment to Delphax’s Bylaws to opt out of the Minnesota Control Share Acquisition Act, are approved by stockholders, then Delphax shall immediately file the Certificate of Designation with the Minnesota Secretary of State and Delphax’s Board of Directors shall, effective at the Closing, and in accordance with the Certificate of Designation (i) increase the authorized number of directors to seven (7) members, (ii) obtain the resignation of one of the members of Board of Directors as of the Closing, (iii) appoint Nick Swenson, Michael Moore and Brian Bagley (the “Air T Designees”) to fill the vacancies created by the actions referred to in clauses (i) and (ii) above, and (iv) elect one of the Air T Designees as Delphax’s non-executive Chairman of the Board of Directors. Indemnification of Directors . Delphax shall maintain as part of its Articles of Incorporation or Bylaws a provision for the indemnification of its directors to the fullest extent permitted by law. 15 ARTICLE VI COVENANTS FOLLOWING CLOSING Delphax shall comply, and cause each Subsidiary to comply, with the following covenants, except to the extent compliance with a particular covenant is waived by Air T: Use of Proceeds . To the extent of any indebtedness of Delphax or Delphax Canada (to MB Financial or any other lender) outstanding at the time of the Closing, Delphax and Delphax Canada shall apply the proceeds of the Securities to repay such indebtedness by directing Air T to directly repay such amounts up to the purchase price for the Securities. Delphax and Delphax Canada will use the remaining net proceeds from the sale of the Securities for general corporate purposes, and will not otherwise, directly or indirectly, use such proceeds for any loan to or investment in any other corporation, partnership, enterprise or other entity. Books and Accounts; Inspection . From the Closing until the Investment Condition Termination Date, Delphax and each Subsidiary shall keep accurate books of record and account for itself in which true and complete entries will be made in accordance with GAAP and, upon request by Air T, will give any representative of Air T access to, and permit the representative to examine, audit, copy or make extracts from, any and all books, records and documents in its possession, to inspect any of its properties and to discuss its affairs, finances and accounts with any of its principal officers, all at times during normal business hours and as often as Air T may reasonably request. Financial Information . The financial statements of Delphax will be prepared in accordance with United States generally accepted accounting principles, consistently applied, and will fairly present the consolidated financial position of Delphax and its Subsidiaries and results of their operations and cash flows for the periods then ended (subject, in the case of unaudited statements, to normal recurring year-end audit adjustments). Reporting . Until the later of (i) the Investment Condition Termination Date, or (ii) Air T is no longer required by GAAP or applicable law to include Delphax’s results of operation in Air T’s financial statements (under the equity method, by consolidation or otherwise), Delphax shall deliver to Air T: (a) Year-End Financial Statements . As soon as available and in any event within 120 days after the close of each fiscal year, a consolidated balance sheet of Delphax and its consolidated Subsidiaries as of the close of the fiscal year and consolidated statements of income and of changes in financial position for the year then ended, accompanied by an opinion of independent certified public accountants acceptable to Air T. (b) Monthly Financial Statements . As soon as available and in any event within 30 days after each monthly accounting period, (i) a consolidated balance sheet of Delphax and its consolidated Subsidiaries as of the close of each month and consolidated statements of income and of changes in financial position for the portion of the fiscal year-to-date then ended, together with a comparison to budget for the month and the year to date, and (ii) beginning with the financial statements for the period ending June 30, 2016, a calculation of EBITDA as of and for (A) the nine, ten and eleven month periods ended June 30, 2016, July 31, 2016 and August31, 2016, respectively and (B) the twelve month periods ended September 30, 2016 and each month ended thereafter. (c) Communications from Accountants . Promptly upon receipt thereof, a copy of all management letters, reports, opinions or similar communications received by Delphax from Delphax’s certified public accountant. 16 (d) Notice of Litigation, Investigation, Etc . Immediately after the commencement thereof or learning of the existence thereof, notice in writing of any default or event of default under the Senior Credit Agreement, any litigation or arbitration proceeding (or any audit, investigation or proceedings before or by any governmental or regulatory agency) that seeks a monetary recovery in excess of $100,000 from Delphax or any Subsidiary or that, if adversely decided, would reasonably be expected to have a Material Adverse Effect on Delphax, or any other event that would reasonably be expected to have a Material Adverse Effect on Delphax. (e) Reports to Stockholders . Promptly upon the sending thereof, each annual report and all other reports, including proxy solicitations, which Delphax sends to its shareholders generally. (f) Other Information . Promptly upon Air T’s request, such other or further information concerning Delphax’s or any Subsidiary’s financial condition, operations, cash flows, properties, prospects and accounting controls and procedures as Air T may reasonably request or which are needed by Air T to timely prepare any required reports to its shareholders or to regulatory authorities. (g) Access to Information . Delphax shall, and shall cause each of its subsidiaries to, allow access to its accounting records and accounting personnel by Air T and its representatives (including its independent public accounting firm) at reasonable times and upon reasonable notice in connection with the financial information of Delphax and its subsidiaries required to be included in the financial statements of Air T and evaluation of the effectiveness of internal control over financial reporting. (h) Standards . Delphax shall maintain effective internal control over financial reporting (as such terms are used in Rule 13a-15 under the Securities Act of 1934, as amended) with respect to the preparation of such information. All consolidated financial information of Delphax and is subsidiaries so provided to Air T shall be prepared in accordance with GAAP and shall fairly present the results of operations, financial condition and cash flows of Delphax and its subsidiaries in accordance with GAAP. Corporate Existence; Compliance with Law; Payment of Taxes . From the Closing until the Investment Condition Termination Date: (a)Delphax and Delphax Canada will each maintain its corporate existence in good standing; (b)Delphax and its Subsidiaries will conduct their business in compliance with all applicable laws, rules and regulations of the jurisdictions in which they are conducting business, including, without limitation, all applicable local, state and federal environmental laws and regulations; and (c)each of Delphax and its Subsidiaries will pay and discharge all taxes, assessments and other governmental charges imposed upon it, upon its income or profits or upon any of its properties, prior to the date on which penalties would attach thereto, and all lawful claims that, if unpaid, would become a lien upon any of its properties; provided , however , that neither Delphax nor any Subsidiary shall be required to pay any such tax, assessment, charge, levy or claim that is being contested in good faith and by proper proceedings and as to which it is maintaining adequate reserves with respect thereto in accordance with GAAP. 17 Insurance . From the Closing until the Investment Condition Termination Date, Delphax and its Subsidiaries will maintain liability, casualty and other insurance (subject to customary deductions and retentions) with responsible insurance companies against such risk of the types and in the amounts customarily maintained by companies of comparable size and in lines of business of Delphax and its Subsidiaries. Reservation of Shares . From the Closing, Delphax will at all times have authorized, and reserved for the purpose of issuance, a sufficient number of shares of (i) Series B Preferred Stock to provide for the full exercise of the Warrant and the issuance of the Warrant Shares in connection therewith (based upon the exercise price of the Warrant in effect from time to time), and (ii) Common Stock to provide for the conversion of the Series B Preferred Stock to Common Stock (based upon the conversion price of the Series B Preferred Stock in effect from time to time). Delphax will not reduce the number of shares of Series B Preferred Stock reserved for issuance upon exercise of the Warrant, or reduce the number of shares of Common Stock reserved for issuance upon conversion of the Series B Preferred Stock, without the consent of Air T. Delphax will use its best efforts at all times to maintain the number of shares of Series B Preferred Stock so reserved for issuance at no less than the number of shares which are purchasable under the Warrant. If at any time the number of shares of Series B Preferred Stock authorized and reserved for issuance is below the number of Warrant Shares issued and issuable in connection with or upon exercise of the Warrant (based on the exercise price of the Warrant then in effect), Delphax will promptly take all corporate action necessary to authorize and reserve a sufficient number of shares, including, without limitation, calling a special meeting of shareholders to authorize additional shares to meet Delphax’s obligations under this Section 6.7, in the case of an insufficient number of authorized shares, and using its best efforts to obtain shareholder approval of an increase in such authorized number of shares. Debt Limitation Based on Elan Sales Condition . From the Closing until the Investment Condition Termination Date, unless and until the Elan Sales Condition has been satisfied Delphax and its Subsidiaries shall not have outstanding at any time more than a total of $2,500,000 in principal amount of indebtedness to MB Financial or any other lender other than Air T. Management Pay Reductions Based on Elan Sales Condition . Delphax and Delphax Canada shall implement the Management Pay Reduction Program, effective from and after the Closing, and the reductions in compensation thereunder shall continue unless and until the Elan Sales Condition has been satisfied. Board Compensation . Until the Elan Sales Condition has been satisfied, Delphax shall reduce the compensation paid to the directors elected by holders of Common Stock by 20% from the April 2012 compensation plan approved by the Board’s compensation committee. Delphax shall pay the directors elected by holders of the Series B Preferred Stock $5,000 annually. 18 Rights to Future Issuances . Until the Investment Condition Termination Date, if Delphax proposes to offer or sell any New Securities, Delphax shall first offer such New Securities to Air T. Delphax shall give notice (the “Offer Notice”) to Air T, stating (i) its bona fide intention to offer such New Securities, (ii) the number of such New Securities to be offered, and (iii) the price and terms, if any, upon which it proposes to offer such New Securities. By notification to Delphax within twenty (20) days after the Offer Notice is given, Air T may elect to purchase or otherwise acquire, at the price and on the terms specified in the Offer Notice, any or all of the New Securities. Restrictive Covenants . From the Closing until all indebtedness under the Senior Subordinated Notes has been paid in full, Delphax and its Subsidiaries shall not: (a) Changes to Existing Indebtedness . Agree to any change in the financial covenants of the Senior Credit Agreement as in effect as of the date hereof nor will they agree to any increase in the amount of indebtedness that may be borrowed thereunder or any change to the borrowing base thereunder. (b) Liens . Grant or permit to exist (voluntarily or involuntarily) any lien, claim, security interest or other encumbrance whatsoever on any of its assets, other than Permitted Liens (as defined in the Senior Credit Agreement as in effect as of the date hereof). (c) Investments . Purchase the stock, other equity interests or obligations of any person or entity, or lend or advance funds to any person or entity, except in each case as permitted under the Senior Credit Agreement as in effect as of the date hereof. (d) Guaranties . Assume, guarantee or endorse, or otherwise become liable in connection with, the obligations of any person or entity, expect by endorsement of instruments for deposit or collection or similar transactions in the ordinary course of business. (e) Affiliate Transactions . Conduct, permit or suffer to be conducted, transactions with Affiliates (as defined in the Senior Credit Agreement as in effect as of the date hereof) except as permitted under the Senior Credit Agreement as in effect as of the date hereof. (f) Fundamental Changes . Change the state or jurisdiction of its organization or its type of organization, change its fiscal year, amend its organizational documents, or enter into a new line of business materially different from its current line of business, unless in each case (i)such actions would not have a Material Adverse Effect, would not affect the obligations of Delphax or Delphax Canada to Air T, and would not affect the interpretation of any of the terms of the Transaction Documents, and (ii)Air T has received 10 days prior written notice of such amendment or change (it being understood that this provision shall not be deemed to supersede or modify any separate requirements for notice to Air T under the articles of incorporation of Delphax or applicable law). 19 ARTICLE VII CONDITIONS TO DELPHAX’S OBLIGATION TO CLOSE Conditions Precedent to Closing . The obligation of Delphax and Delphax Canada to issue and sell the Securities (other than the 90-Day Senior Subordinated Note) to Air T at the Closing is subject to the satisfaction, on or before the Closing Date, of each of the following conditions. These conditions are for Delphax and Delphax Canada’s sole benefit and may be waived by Delphax at any time in its sole discretion: (a)Air T will have executed and delivered this Agreement and the other Transaction Documents that provide for signature by Air T. (b)Air T will have delivered the purchase price for the Securities (other than the 90-Day Senior Subordinated Note) to Delphax and Delphax Canada in accordance with this Agreement. (c)The representations and warranties of Air T shall be true and correct in all material respects as of the Closing Date as though made at that time (except for representations and warranties that speak as of a specific date, which representations and warranties shall be correct as of such date), and Air T will have performed and complied in all material respects with the covenants and conditions required by this Agreement to be performed or complied with by Air T at or prior to the Closing. Delphax and Delphax Canada shall have received a certificate or certificates dated as of the Closing Date and executed by the Chief Executive Officer or the Chief Financial Officer of Air T certifying as to the matters contained in Sections 7.1(c), and as to Air T’s Certificate of Incorporation, By-laws, Board of Directors’ resolutions relating to the transactions contemplated hereby and the incumbency and signatures of each of the officers of Air T who may execute on behalf of Air T any document delivered at the Closing. (d)No statute, rule, regulation, executive order, decree, ruling or injunction will have been enacted, entered, promulgated or endorsed by or in any court or governmental authority of competent jurisdiction or any self-regulatory organization having authority over the matters contemplated hereby which prohibits the consummation of any of the transactions contemplated by this Agreement. (e)Delphax’s stockholders shall have approved at the Stockholders Meeting (i) the issuance and sale to Air T of the Shares, the Warrant and the Five-Year Senior Subordinated Note pursuant to this Agreement, and (ii) an amendment of Delphax’s Bylaws providing that the Minnesota Control Share Acquisition Act does not apply to, or govern in any manner, Delphax and its stockholders. ARTICLE VIII CONDITIONS TO AIR-T’S OBLIGATION TO CLOSE Conditions Precedent to Closing . The obligation of Air T hereunder to purchase the Securities (other than the 90-Day Senior Subordinated Note) from Delphax and Delphax Canada at the Closing is subject to the satisfaction, on or before the Closing Date, of each of the following conditions. These conditions are for Air T’s respective benefit and may be waived by Air T at any time in its sole discretion: (a)Delphax and Delphax Canada will have executed this Agreement and the other Transaction Documents that provide for signature by Delphax or Delphax Canada. 20 (b)The representations and warranties of Delphax and Delphax Canada shall be, if specifically qualified by materiality, true and correct in all respects and, if not so qualified, shall be true and correct in all material respects, in each case on the date hereof and as of the Closing as though made at that time (except for representations and warranties that speak as of a specific date, which representations and warranties shall be true and correct as of such date) without giving effect to any update to the Disclosure Letter and Delphax and Delphax Canada shall have performed and complied in all material respects with the covenants and conditions required by this Agreement to be performed or complied with by Delphax and Delphax Canada at or prior to the Closing. Air T shall have received a certificate or certificates dated as of the Closing Date and executed by the Chief Executive Officer or the Chief Financial Officer of Delphax and Delphax Canada certifying as to the matters in contained in Sections 8.1(b) through (e), and as to Delphax’ Articles of Incorporation and By-laws, Delphax Canada’s charter documents, the Board of Directors’ resolutions relating to the transactions contemplated hereby and the incumbency and signatures of each of the officers of Delphax and Delphax Canada who may execute on behalf of Delphax and Delphax Canada any document delivered at the Closing. (c)No litigation, statute, rule, regulation, executive order, decree, ruling or injunction will have been enacted, entered, promulgated or endorsed by or in any court or governmental authority of competent jurisdiction or any self-regulatory organization having authority over the matters contemplated hereby which prohibits the consummation of any of the transactions contemplated by this Agreement. (d)There shall exist at the time of Closing no condition or event which would constitute an Event of Default (as hereinafter defined) or which, after notice or lapse of time or both, would constitute an Event of Default. (e)Delphax’s stockholders shall have approved at the Stockholders Meeting (i) the issuance and sale to Air T of the Shares, the Warrant and the Five-Year Senior Subordinated Note pursuant to this Agreement, and (ii) an amendment of Delphax’s Bylaws providing that the Minnesota Control Share Acquisition Act does not apply to, or govern in any manner, Delphax and its stockholders and that such bylaw provision may not be amended without the consent of Air T. (f)Delphax’s Board of Directors shall consist of seven members and each of the Air T Designees shall be members of the Board of Directors with one of the Air T Designees elected as Delphax’s non-executive Chairman of the Board of Directors. (g)Air T shall have received a legal opinion from Lindquist & Vennum LLP, counsel to Delphax, dated as of the Closing Date, in substantially the form of Exhibit I. (h)Delphax shall have delivered to Air T a certificate of existence or of good standing of each of Delphax and Delphax Canada, dated as of a date not more than 5 Business Days prior to the Closing Date, from the jurisdiction of its incorporation. (i)The Certificate of Designation shall have been filed with the Minnesota Secretary of State and Delphax shall have delivered file-stamped evidence of the acceptance of such filing to Air T. 21 ARTICLE IX EVENTS OF DEFAULT AND REMEDIES Events of Default . Each of the following events shall be an event of default (an “Event of Default”) for purposes of this Agreement and the other Transaction Documents: (a)if default shall be made in the payment when due of interest on either Senior Subordinated Note, and such default shall have continued for a period of 10 days; or (b)if default shall be made in the payment when due of any installment of the principal of either Senior Subordinated Note; or (c)if Delphax shall default in any of its obligations under the Warrant, including without limitation failing to issue Series B Preferred Stock upon exercise of any Warrant
